Case 8:18-cv-00620-JVS-JDE Document 852 Filed 09/15/21 Page 1 of 2 Page ID #:50721



     1   IRELL & MANELLA LLP                        KEKER, VAN NEST & PETERS LLP
         Lisa S. Glasser (223406)                   Robert A. Van Nest (SBN 84065)
     2   lglasser@irell.com                         rvannest@keker.com
         David McPhie (231520)                      David Silbert (SBN 173128)
     3   dmcphie@irell.com                          dsilbert@keker.com
         Stephen Payne (310567)                     Ajay S. Krishnan (SBN 222476)
     4   spayne@irell.com                           akrishnan@keker.com
         840 Newport Center Drive, Suite 400        Laurie Carr Mims (SBN 241584)
     5   Newport Beach, California 92660-6324       lmims@keker.com
         Telephone: (949) 760-0991                  Sophie Hood (SBN 295881)
     6   Facsimile: (949) 760-5200                  shood@keker.com
                                                    633 Battery Street
     7   Morgan Chu (70446)                         San Francisco, CA 94111-1809
         mchu@irell.com                             Telephone: (415) 391-5400
     8   1800 Avenue of the Stars, Suite 900        Facsimile: (415) 397-7199
         Los Angeles, California 90067-4276
     9   Telephone: (310) 277-1010                  Attorneys for Defendant
         Facsimile: (310) 203-7199                  IVANTIS, INC.
    10
         Attorneys for Plaintiff
    11   GLAUKOS CORPORATION
    12

    13                       UNITED STATES DISTRICT COURT

    14                     CENTRAL DISTRICT OF CALIFORNIA

    15                              SOUTHERN DIVISION

    16

    17 GLAUKOS CORPORATION, a                   )   Case No. 8:18-cv-00620-JVS-JDE
         Delaware Corporation,                  )
    18                                          )   JOINT STIPULATION TO STAY
                    Plaintiff,                  )   CASE
    19                                          )
              v.                                )
    20                                          )   Pretrial Conference: Sep. 20, 2021
       IVANTIS, INC., a Delaware                )   Trial Date: Sep. 28, 2021
    21 Corporation,                             )   Courtroom: 10C
                                                )   Judge: Hon. James V. Selna
    22              Defendant.                  )
                                                )
    23                                          )
                                                )
    24

    25

    26

    27

    28
                                                                          Case No. 8:18-cv-00620-JVS-JDE
Case 8:18-cv-00620-JVS-JDE Document 852 Filed 09/15/21 Page 2 of 2 Page ID #:50722



     1        Plaintiff Glaukos Corporation and Defendant Ivantis, Inc. (together, the
     2 “Parties”) jointly stipulate and request that the Court vacate the current pretrial and

     3 trial dates and stay this case through December 31, 2021. The basis for this request is

     4 that the Parties executed a confidential Settlement Agreement regarding this case on

     5 September 14, 2021. Each Party issued a short press release this morning disclosing

     6 their settlement. The Settlement Agreement requires Ivantis to make a substantial

     7 payment to Glaukos no later than December 31, 2021, and provides that the Parties

     8 will file a joint stipulation to dismiss their claims with prejudice within 2 court days

     9 of receipt of that initial payment.

    10        If the case has not been dismissed with prejudice by November 1, 2021, the
    11 Parties will submit a status report, or appear for a status conference (at the Court’s

    12 preference).

    13

    14 Dated: September 15, 2021                   Respectfully submitted,
    15                                             IRELL & MANELLA LLP
    16
                                                    /s/ David McPhie
    17

    18
                                                    Attorneys for Plaintiff GLAUKOS
    19                                              CORPORATION
    20 Dated: September 15, 2021                   KEKER, VAN NEST & PETERS LLP
    21
                                                    /s/ David Silbert
    22

    23                                              Attorneys for Defendant
                                                    IVANTIS, INC.
    24

    25        I hereby attest that all signatories listed above, and on whose behalf this filing
    26 is submitted, concur in the content of this filing and have authorized the filing.

    27 Dated: September 15, 2021                    By: /s/ David McPhie
    28


                                                  -1-
